internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 4-plr-116550-00 date date sub f this letter responds to your date request for a supplement to our letter_ruling dated date and designated plr-101093-00 the prior letter_ruling the legend abbreviations summary of facts proposed transactions representations and caveats appearing in the prior letter_ruling are incorporated by reference the ruling contained in this letter is based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of this material may be required as a part of the audit process supplemental facts the prior letter_ruling addressed the federal_income_tax consequences of a series of transactions that will separate controlled from distributing the separation in connection with the separation distributing intends to satisfy the active business requirement of sec_355 of the internal_revenue_code through its indirect ownership of sub and sub each of which conducts segment a2 of business a controlled intends to satisfy the active business requirement through its direct ownership of sub sub and sub each of which conducts segments a1 of business a to further ensure that distributing and controlled each will meet the active business requirement distributing proposes to complete the following restructuring transactions before the separation the pre-separation restructuring i distributing will contribute some or all of its currently held assets other than its investment in sub to sub ii sub will contribute to sub a some or all of its currently held assets excluding its investment in sub sub and sub and b all of the assets it receives from distributing in step i above iii controlled will contribute to sub a certain currently held assets excluding plr-116550-00 its investment in sub sub and sub b all of the assets it receives from sub in step vi below c all of the assets it receives from sub in step iv below and d any cash received from distributing in step iii of the proposed transaction described in the prior letter_ruling iv sub will distribute to controlled certain receivables due from sub affiliates v sub a first-tier subsidiary of sub will issue to sub its assignable note in the amount of f dollars the note the note will have a fixed maturity_date of four years and will bear annually payable interest vi sub will distribute the note and possibly some cash to controlled ruling based solely on the information submitted in the original and supplemental requests we rule that the pre-separation restructuring will have no adverse effect on the prior letter_ruling which will retain full force and effect caveats we express no opinion on the tax effects of the transactions described above under any other provision of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling procedural statements this supplemental ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior letter_ruling should attach a copy of that letter and this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office a copy of this supplemental letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
